Case: 13-10424      Document: 00512665913         Page: 1    Date Filed: 06/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-10424
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

KENDRICK CHAPPLE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CR-273-2


Before KING, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Kendrick Chapple has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Chapple has filed a response requesting an extension of time to respond to
various orders to show cause issued by this court, and to investigate his
counsel’s performance.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10424    Document: 00512665913     Page: 2   Date Filed: 06/17/2014


                                 No. 13-10424

      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Chapple’s response. The record is not sufficiently
developed to allow us to make a fair evaluation of Chapple’s claim of ineffective
assistance of counsel; we therefore decline to consider the claim without
prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014). Chapple’s motion for an extension of time is DENIED as
unnecessary because counsel has adequately satisfied each order to show
cause.   We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review because the defendant validly agreed
to waive appeal. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2